    Case 1:20-mj-00402-RSK ECF No. 1-1 filed 09/30/20 PageID.2 Page 1 of 11




                CONTINUATION OF AN APPLICATION UNDER RULE 41

                        FOR A WARRANT TO SEARCH AND SEIZE

        I, Joshua J. Permoda, being duly sworn, depose and state as follows:

                                          INTRODUCTION

        1.      Based on the information set forth below, there is probable cause to believe that

evidence of violations of federal law, specifically 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(viii), and

846, conspiracy to distribute and to possess with intent to distribute 500 grams or more of a

mixture or substance containing a detectable amount of methamphetamine, will be found on

certain electronic devices, namely the Subject Device (described more fully in Attachment A).

The categories of electronically stored information and evidence sought are described in

Attachment B.

        2.      This Application requests the issuance of a warrant to examine the Subject

Device, which was seized incident to arrest of Sheldon Jamal WILLIAMS on September 23,

2020.

        3.      I am a Postal Inspector with the U.S. Postal Inspection Service (“USPIS”), having

been so employed since July 2014. I am currently assigned to the Detroit Division – Grand

Rapids, Michigan, Domicile. I am currently assigned to work prohibited mailings investigations

involving controlled substances via the U.S. Mail. I have received instruction on conducting,

and have participated in, investigations involving the possession with intent to distribute and the

distribution of controlled substances. I have received advanced training by the USPIS in the

investigation of controlled substances.

        4.      My duties and responsibilities as Postal Inspector include, but are not limited to;

conducting investigations into violations of Title 21, United States Code, Sections 841(a)(1)
    Case 1:20-mj-00402-RSK ECF No. 1-1 filed 09/30/20 PageID.3 Page 2 of 11




(possession with intent to distribute, and distribution of, controlled substances), and 846

(conspiracy to commit a controlled-substance offense).

       5.      I know from training and experience that drug traffickers frequently utilize mobile

telephones and other electronic devices, such as tablets and laptop and desktop computers, to

facilitate drug trafficking. Mobile telephones are portable, and some mobile telecommunications

service providers do not require purchasers of the devices to provide their names and/or

addresses, so drug traffickers often use the devices in an effort to avoid detection by law

enforcement. Mobile phones often contain evidence indicative of drug trafficking, including

records of incoming and outgoing calls and text messages with suppliers of drugs; voicemail

messages; photographs of drugs, co-conspirators, or currency; and, in the case of “smart

phones,” Global Positioning System (“GPS”) data indicating the location of the device at given

points in time, providing evidence that the device was in high drug trafficking areas or

evidencing the route used in trafficking controlled substances. Additionally, drug traffickers

typically maintain and use multiple mobile phones to facilitate sales, and frequently switch

phones to evade detection by law enforcement. Further, these types of devices are frequently

used to access social media websites such as Facebook, Instagram, etc. In my training and

experience, drug traffickers are using social media with increasing frequency to communicate

with suppliers and purchasers of controlled substances. I also know from training and

experience that drug traffickers utilize cell phone cameras and video cameras to take

photos/video of controlled substances, currency, high value items, and co-conspirators. I know

from training and experience that drug traffickers frequently use firearms to protect drugs and

proceeds from the sale of drugs.




                                                 2
    Case 1:20-mj-00402-RSK ECF No. 1-1 filed 09/30/20 PageID.4 Page 3 of 11




       6.       The information set forth in this continuation is based upon my personal

knowledge and participation in the investigation described below, as well as information

provided to me by other law enforcement officers. I have not set forth all of the information

known to me or known to other law enforcement officers concerning this matter. This

continuation is intended to show only that there is sufficient probable cause for the requested

warrant.

                IDENTIFICATION OF THE DEVICES TO BE EXAMINED

       7.       The property to be searched, the Subject Device, consists of: a black Apple

iPhone 7, Model: A1660, FCC ID: BCG-E3085A. The Subject Device is currently located at the

USPIS, Grand Rapids, Michigan, Domicile, after, as explained fully below, having been seized

by the USPIS in Kentwood, Michigan.

       8.       The applied-for warrant would authorize the forensic examination of the Subject

Device for the purpose of identifying electronically stored data particularly described in

Attachment B.

                                      PROBABLE CAUSE

       9.       On September 22, 2020, the Honorable Phillip J. Green, United States Magistrate

Judge, issued a search warrant for a United States Postal Service (“USPS”) Priority Mail parcel

with label number 9405 5111 0827 4824 8541 70 (“Subject Parcel”), Case No. 1:20-mj-379, on

my application. The facts contained in that application are incorporated into this one by

reference. I executed the warrant the same day. Inside the parcel, I found approximately 3,299

grams of a substance suspected to be methamphetamine, divided into three (3) plastic storage

bags. I opened one of the packages and field-tested the substance, and it tested positive for

methamphetamine.



                                                 3
    Case 1:20-mj-00402-RSK ECF No. 1-1 filed 09/30/20 PageID.5 Page 4 of 11




       10.     On September 23, 2020, a controlled delivery of the parcel was attempted at the

United States Post Office located at 3970 S. Greenbrooke Drive SE, Grand Rapids, Michigan

49512. The parcel was repacked for delivery containing one (1) bundle of the original substance

which weighed approximately 1360 grams, along with filler material and a GPS tracker.

       11.     On September 23, 2020, I assembled a team of law enforcement personnel and a

controlled delivery of the repackaged parcel was conducted by an undercover Postal Inspector

acting in the capacity of a United States Postal Service Clerk. At approximately 9:45 a.m. the

surveillance team consisting of Postal Inspectors, and members of the Metropolitan Enforcement

Team (MET) observed a silver Sport Utility Vehicle (SUV) enter the post office parking lot. An

African-American male was observed exiting the vehicle from the driver’s seat, and entering the

post office. Surveillance members observed the African-American male approach the USPS

clerk and inquire about the Subject Parcel, as well as provide a Michigan identification card

depicting the recipient information listed on the Subject Parcel. Postal Inspectors handed the

Subject Parcel to the USPS clerk, and observed the clerk hand the Subject Parcel to the African-

American male subject. The African-American male was then observed exiting the post office

with the Subject Parcel in hand.

       12.     Law enforcement personnel immediately made contact with the African-

American male, and took him into custody. The subject was later positively identified as

WILLIAMS. WILLIAMS was secured and placed inside a law enforcement vehicle for

interview. Postal Inspectors read WILLIAMS his constitutional rights per Miranda via an agency

issued card and allowed WILLIAMS to follow along. When asked if he understood his rights

WILLIAMS stated “Yea” and nodded his head in the affirmative.




                                                4
    Case 1:20-mj-00402-RSK ECF No. 1-1 filed 09/30/20 PageID.6 Page 5 of 11




       13.     Law enforcement personnel detained a female passenger seated in the SUV

WILLIAMS was observed arriving. The female passenger was identified, and a Glock 9mm

handgun was observed in plain view under the driver’s seat where WILLIAMS was sitting. The

handgun was removed from the vehicle and secured which revealed a loaded magazine in the

magazine well, and one round in the chamber. The handgun was found loose under the driver’s

seat with no holster. The handgun was determined to be registered to an unassociated Grand

Rapids, Michigan resident and not listed as stolen at the time of the incident.

       14.     WILLIAMS was also found with an electronic monitoring ankle tether placed on

him by a bail bonds company. It was determined that WILLIAMS was currently on bond for

Felony Carjacking out of Kent County, Michigan. A criminal history search further revealed

WILLIAMS is a convicted felon for Dangerous Drugs and Larceny from a Person.

       15.     USPIS Grand Rapids, Michigan took custody of the Subject Device from the

WILLIAMS, and a Kentwood, Michigan Police Officer transported WILLIAMS to the

Kentwood, Michigan Police Department.

       16.     I know that the Subject Device has been stored in a manner in which its contents

are, to the extent material to this investigation, in substantially the same state as they were when

the first came into the possession of the USPIS Grand Rapids, Michigan.

       17.     Based on my knowledge, training, and experience in drug trafficking

investigations, I respectfully submit there is probable cause to believe evidence of drug

trafficking will be found in electronic format on the Subject Device, including but not limited to

contact lists, telephone logs, messaging history, photographs and video, location information,

and other data that relates to drug trafficking and drug traffickers.




                                                  5
    Case 1:20-mj-00402-RSK ECF No. 1-1 filed 09/30/20 PageID.7 Page 6 of 11




                                     TECHNICAL TERMS

       18.     Based on my training and experience, I use the following technical terms to

convey the following meanings:

               a.      Wireless telephone: A wireless telephone (or mobile telephone, or cellular

telephone) is a handheld wireless device used for voice and data communication through radio

signals. These telephones send signals through networks of transmitter/receivers, enabling

communication with other wireless telephones or traditional “land line” telephones. A wireless

telephone usually contains a “call log,” which records the telephone number, date, and time of

calls made to and from the phone. In addition to enabling voice communications, wireless

telephones offer a broad range of capabilities. These capabilities include: storing names and

phone numbers in electronic “address books;” sending, receiving, and storing text messages and

e-mail; taking, sending, receiving, and storing still photographs and moving video; storing and

playing back audio files; storing dates, appointments, and other information on personal

calendars; and accessing and downloading information from the internet. Wireless telephones

may also include global positioning system (“GPS”) technology for determining the location of

the device.

               b.      Digital camera: A digital camera is a camera that records pictures as

digital picture files, rather than by using photographic film. Digital cameras use a variety of

fixed and removable storage media to store their recorded images. Images can usually be

retrieved by connecting the camera to a computer or by connecting the removable storage

medium to a separate reader. Removable storage media include various types of flash memory

cards or miniature hard drives. Most digital cameras also include a screen for viewing the stored




                                                 6
    Case 1:20-mj-00402-RSK ECF No. 1-1 filed 09/30/20 PageID.8 Page 7 of 11




images. This storage media can contain any digital data, including data unrelated to photographs

or videos.

               c.      GPS: A GPS navigation device uses the Global Positioning System to

display its current location. It often contains records the locations where it has been. Some GPS

navigation devices can give a user driving or walking directions to another location. These

devices can contain records of the addresses or locations involved in such navigation. The GPS

consists of 24 NAVSTAR satellites orbiting the Earth. Each satellite contains an extremely

accurate clock. Each satellite repeatedly transmits by radio a mathematical representation of the

current time, combined with a special sequence of numbers. These signals are sent by radio,

using specifications that are publicly available. A GPS antenna on Earth can receive those

signals. When a GPS antenna receives signals from at least four satellites, a computer connected

to that antenna can mathematically calculate the antenna’s latitude, longitude, and sometimes

altitude with a high level of precision.

               d.      IP Address: An Internet Protocol address (or simply “IP address”) is a

unique numeric address used by computers on the internet. An IP address is a series of four

numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178). Every computer

attached to the internet computer must be assigned an IP address so that internet traffic sent from

and directed to that computer may be directed properly from its source to its destination. Most

internet service providers control a range of IP addresses. Some computers have static—that is,

long-term—IP addresses, while other computers have dynamic—that is, frequently changed—IP

addresses.

               e.      Internet: The internet is a global network of computers and other

electronic devices that communicate with each other. Due to the structure of the internet,



                                                 7
    Case 1:20-mj-00402-RSK ECF No. 1-1 filed 09/30/20 PageID.9 Page 8 of 11




connections between devices on the internet often cross state and international borders, even

when the devices communicating with each other are in the same state.

       19.     Based on my training, experience, and research, I know that the Subject Devices

have capabilities that allow them to serve as wireless telephones, digital cameras, provide GPS

location data, and access to the internet. In my training and experience, examining data stored

on devices of this type can uncover, among other things, evidence that reveals or suggests who

possessed or used the devices.

                    ELECTRONIC STORAGE AND FORENSIC ANALYSIS

       20.     The warrant applied for would authorize the extraction and copying of

electronically stored information, all under Rule 41(e)(2)(B).

       21.     Based on my knowledge, training, and experience, I know that electronic devices

can store information for long periods of time. Similarly, things that have been viewed via the

internet are typically stored for some period of time on the device. This information can

sometimes be recovered with forensics tools.

       22.     There is probable cause to believe that things that were once stored on the

Subject Device may still be stored there, for at least the following reasons:

               a.      Based on my knowledge, training, and experience, I know that computer

files or remnants of such files can be recovered months or even years after they have been

downloaded onto a storage medium, deleted, or viewed via the internet. Electronic files

downloaded to a storage medium can be stored for years at little or no cost. Even when files

have been deleted, they can be recovered months or years later using forensic tools. This is so

because when a person “deletes” a file on a computer, the data contained in the file does not




                                                 8
   Case 1:20-mj-00402-RSK ECF No. 1-1 filed 09/30/20 PageID.10 Page 9 of 11




actually disappear; rather, that data remains on the storage medium until it is overwritten by new

data.

               b.      Therefore, deleted files, or remnants of deleted files, may reside in free

space or slack space—that is, in space on the storage medium that is not currently being used by

an active file—for long periods of time before they are overwritten. In addition, a computer’s

operating system may also keep a record of deleted data in a “swap” or “recovery” file.

               c.      Wholly apart from user-generated files, computer storage media—in

particular, computers’ internal hard drives—contain electronic evidence of how a computer has

been used, what it has been used for, and who has used it. To give a few examples, this forensic

evidence can take the form of operating system configurations, artifacts from operating system or

application operation, file system data structures, and virtual memory “swap” or paging files.

Computer users typically do not erase or delete this evidence, because special software is

typically required for that task. However, it is technically possible to delete this information.

               d.      Similarly, files that have been viewed via the internet are sometimes

automatically downloaded into a temporary internet directory or “cache.”

        23.    Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only electronically stored information that might serve as direct

evidence of the crimes described on the warrant, but also forensic evidence that establishes how

the Subject Device was used, the purpose of its use, who used it, and when. There is probable

cause to believe that this forensic electronic evidence might be on the Subject Device because:

               a.      Data on the storage medium can provide evidence of a file that was once

on the storage medium but has since been deleted or edited, or of a deleted portion of a file (such

as a paragraph that has been deleted from a word processing file). Virtual memory paging



                                                  9
  Case 1:20-mj-00402-RSK ECF No. 1-1 filed 09/30/20 PageID.11 Page 10 of 11




systems can leave traces of information on the storage medium that show what tasks and

processes were recently active. Web browsers, e-mail programs, and chat programs store

configuration information on the storage medium that can reveal information such as online

nicknames and passwords. Operating systems can record additional information, such as the

attachment of peripherals, the attachment of USB flash storage devices or other external storage

media, and the times the computer was in use. Computer file systems can record information

about the dates files were created and the sequence in which they were created.

               b.      Forensic evidence on a device can also indicate who has used or controlled

the device. This “user attribution” evidence is analogous to the search for “indicia of

occupancy” while executing a search warrant at a residence.

               c.      A person with appropriate familiarity with how an electronic device works

may, after examining this forensic evidence in its proper context, be able to draw conclusions

about how electronic devices were used, the purpose of their use, who used them, and when.

               d.      The process of identifying the exact electronically stored information on a

storage medium that are necessary to draw an accurate conclusion is a dynamic process.

Electronic evidence is not always data that can be merely reviewed by a review team and passed

along to investigators. Whether data stored on a computer is evidence may depend on other

information stored on the computer and the application of knowledge about how a computer

behaves. Therefore, contextual information necessary to understand other evidence also falls

within the scope of the warrant.

               e.      Further, in finding evidence of how a device was used, the purpose of its

use, who used it, and when, sometimes it is necessary to establish that a particular thing is not

present on a storage medium.



                                                 10
  Case 1:20-mj-00402-RSK ECF No. 1-1 filed 09/30/20 PageID.12 Page 11 of 11




       24.     Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the Subject Device

consistent with the warrant. The examination may require authorities to employ techniques,

including but not limited to computer-assisted scans of the entire medium, that might expose

many parts of the devices to human inspection in order to determine whether they are evidence

described by the warrant.

       25.     Manner of execution. Because this warrant seeks only permission to examine

devices already in law enforcement’s possession, the execution of this warrant does not involve

the physical intrusion onto a premises. Consequently, I submit there is reasonable cause for the

Court to authorize execution of the warrant at any time in the day or night.

                                            CONCLUSION

       26.     I respectfully submit that there is probable cause to believe that WILLIAMS has

engaged in the possession of Crystal Methamphetamine a Schedule II controlled substance in

Grand Rapids Michigan, in violation of Title 21 U.S.C. § 841(a)(1), and Title 21 U.S.C. § 846,

and further that there is probable cause to search the Subject Device described in Attachment A

and to seize the items described in Attachment B.




                                                11
